Exhibit 10.3

AGREEMENT REGARDING WAIVER OF OWNERSHIP LIMIT

Two Harbors Investment Corp.

601 Carlson Parkway, Suite 330

Minnetonka, MN 55305

October 27, 2009

Federated Kaufmann Fund

Federated Kaufmann Fund II

4000 Ericsson Drive

Warrendale, PA 15086-7561

Federated Kaufmann Growth Fund

Guild House

Guild Street

I.F.S.C.

Dublin 1

Ireland

 

Re: Share Ownership Limits

Two Harbors Investment Corp. (the “Company”) has received your letter, dated as
of the date hereof (the “Representation Letter”), requesting that the Company
grant to Federated Kaufmann Fund, Federated Kaufmann Fund II and Federated
Kaufmann Growth Fund (the “Holders” and each a “Holder”), an exception to the
Common Stock Ownership Limit, as such term is defined in the Articles of
Amendment and Restatement (the “Charter”) of the Company, such that the Holders
may hold in the aggregate 3,065,859 shares of the Common Stock (the “Federated
Kaufmann Shares”) of the Company (the “Federated Kaufmann Shares Exception”).
Terms used but not otherwise defined herein have the meanings ascribed to them
in the Charter.

Based upon the Representation Letter, the Company hereby advises you that, as of
October 27, 2009, the Federated Kaufmann Share Exception has been established.

The Federated Kaufmann Share Exception is expressly conditioned on compliance by
the Holders and any direct and indirect owners of an interest in any Holder
representing 10% or more of either the voting power or value of the outstanding
stock of such Holder (an “Affiliate”) with each of the following agreements and
conditions (collectively, the “Common Stock Ownership Limit Waiver Conditions”)
during the period (the “Waiver Period”) that any Holder is the direct or
indirect Beneficial or Constructive Owner of Common Shares in excess of the
Common Stock Ownership Limit:

(1) The information contained in the Representation Letter is as of the date
hereof and shall remain during the Waiver Period true, compete and correct, and
the Holders have complied with all obligations of the Holders provided in the
Representation Letter;

(2) The Holders shall provide to the Company a bring-down representation letter
within ten days after a request therefor has been made by the Company;



--------------------------------------------------------------------------------

(3) The Holders and each Affiliate shall refrain, directly or indirectly, from
actually acquiring, purchasing or intentionally becoming the Beneficial or
Constructive Owners of any stock of the Company, including any Common Shares, in
excess of the Federated Kaufmann Share Exception;

(4) In any private disposition of any of the Holders’ or any Affiliate’s Common
Shares by any Holder or any Affiliate (including a private disposition of
ownership interests in an entity holding Common Shares), the Holders and the
Affiliates agree that they will not dispose of such shares in a transaction in
which any Holder or any Affiliate knows or has reason to believe after due
investigation that such shares will be sold to any person who, prior to, or upon
completion of, such transaction, will be or become the direct or indirect
Beneficial or Constructive Owner of more than 9.8% of the outstanding shares of
Common Stock.

Notwithstanding the foregoing, the ownership by the Holders and each Affiliate
of Common Stock shall remain subject to the Ownership Limits imposed by the
Charter to the extent that such ownership results in any “individual” (within
the meaning of Section 542(a)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”)) Beneficially or Constructively Owning shares of the
Company in excess of the Common Stock Ownership Limit and Aggregate Stock
Ownership Limit or would otherwise cause the Company to fail to qualify as a
real estate investment trust under the Code.

In addition, if there is a failure to comply with any of the Common Stock
Ownership Limit Waiver Conditions during the Waiver Period, the ownership of the
Federated Kaufmann Shares by the Holders and any Affiliate shall, as of the date
of such failure, become automatically subject to the Common Stock Ownership
Limit imposed by the Charter and may result in the application of the remedies
set forth in paragraphs 7.2.1 and 7.2.2 of Article VII of the Charter with
respect to any Common Shares Beneficially Owned or Constructively Owned by the
Holders or any Affiliate in excess of the Common Stock Ownership Limit or
Aggregate Stock Ownership Limit. Nothing in this letter shall be deemed to grant
any person (including the successors and assigns of the holders of the Federated
Kaufmann Shares, other than as expressly set forth herein) permission to own
securities of the Company in excess of the Company’s otherwise applicable Common
Stock Ownership Limit or Aggregate Stock Ownership Limit.



--------------------------------------------------------------------------------

Very truly yours, Two Harbors Investment Corp. By:  

/s/ Jeff Stolt

Name:   Jeff Stolt Title:   Chief Financial Officer

Accepted and Agreed to as of the date above:

 

FEDERATED KAUFMANN FUND A portfolio of Federated Equity Funds   By:  

/s/ Laurence Auriana

  Name:  

Laurence Auriana

  Title:   Vice President, Federated Global Investment Management, as
attorney-in-fact for Federated Kaufmann Fund, a portfolio of Federated Equity
Funds FEDERATED KAUFMANN FUND II A portfolio of Federated Insurance Series   By:
 

/s/ Cash Shah

  Name:  

Cash Shah

  Title:   Vice President, Federated Global Investment Management, as
attorney-in-fact for Federated Kaufmann Fund II, a portfolio of Federated
Investment Funds FEDERATED KAUFMANN GROWTH FUND A portfolio of Federated
International Funds PLC   By:  

/s/ C. Todel Gibson

  Name:  

C. Todel Gibson

  Title:  

Company Secretary